DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
1. The terminal disclaimer filed on 07/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent patent (US10236297) granted on 03/19/2019 has been reviewed and is accepted. The terminal disclaimer has been recorded.
2.    The double patenting rejection has been overcome with the terminal disclaimer.


Allowable Subject Matter  
Claims 1-18 are allowable. 

Regarding claim 1,
Caywood(US20020191439) discloses an array of non-volatile memory cells, each memory cell comprising: a selection transistor comprising a source electrode and a selection gate electrode(FIG 5; [0049] array 60 with select transistors 63-00 having source electrode(by top source line) and a selection gate electrode); a control gate electrode disposed adjacent to a control gate (control gate by 61-00); a source line coupled to the source electrode of the selection transistor for receiving a source voltage(a source line e.g., source coupled to 63-00 for receiving source voltage).
Stigegler et al (US20120020162 FIG 3; [0024-0025]) discloses a sensing transistor comprising a drain electrode and a sensing gate (a sense transistor 152 having a drain electrode and a sensing gate).
Milani et al (US20150221371 FIG 7),  Haggag et al (US20080266958 FIG 1; floating gate), Chen et al (US8344443 FIG 4 & 6) , Ratnakumar et al (US7869279 FIG 2A)  & Oka et al (US7652917 FIG 7). 




However, with respect to claim 12, none of the prior art teaches, suggests or renders obvious, either alone in combination  a selection gate line coupled to the selection gate electrode of the selection transistor for receiving a selection gate voltage; a bit line coupled to the drain electrode of the sensing transistor for receiving a drain voltage; a control gate line coupled to the control gate electrode for receiving a control gate voltage; and a floating gate connected to the control gate and the sensing gate, wherein the floating gate is configured to charge electric charges to program data or discharge electric charges to erase data. Claims 2-11 are allowed because of their dependency to the allowed base claim 1.


However, with respect to claim 12, none of the prior art teaches, suggests or renders obvious, either alone in combination a first source line coupled to the first source electrode of the first selection transistor and the second source electrode of the second selection transistor; a first bit line coupled to the first drain electrode of the first sensing transistor and the second drain electrode of the second sensing transistor; a first selection gate line coupled to the first selection gate electrode of the first selection transistor; and a first control gate line coupled to the first control gate electrode. Claims 13-18 are allowed because of their dependency to the allowed base claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827